Citation Nr: 1612408	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease with crepitation, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative joint disease with crepitation, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee instability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1980 to August 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Board previously remanded these matters for development in October 2013.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his April 2010 substantive appeal, the Veteran indicated that he did not desire a Board hearing in conjunction with his appeal.  Thereafter, in response to the November 2013 supplemental statement of the case that was issued after the Board's prior remand, the Veteran submitted a second substantive appeal in which he requested a videoconference hearing before the Board.  The Veteran reiterated his request for a hearing in a June 2014 letter to his congressional representative.  As a hearing has not yet been held regarding the current claims on appeal, and as videoconference hearings are scheduled by the RO, remand of the appeal is necessary.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Waco, Texas, RO in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

